Citation Nr: 1750454	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to November 19, 2013, and in excess of 30 percent thereafter, for the service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for CAD and assigned an initial 10 percent rating, effective from November 27, 1998.  The Veteran disagreed with the initial disability rating assigned and this appeal ensued.  

During the pendency of the appeal, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in an April 2014 rating decision.  

Also, in a June 2016 rating decision issued during the pendency of the appeal, the RO granted an increased rating to 30 percent for the service-connected CAD, effective from November 19, 2013.  

In March 2017, the Veteran and his spouse testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran asserts that his service-connected CAD warrants a disability rating in excess of 10 percent prior to November 19, 2013, and a rating in excess of 30 percent from November 19, 2013 onward.  

According to the rating schedule, a rating in excess of 10 percent for CAD is generally determined based on objective findings on electrocardiogram, echocardiogram or x-ray, including a METs level, or left ventricular ejection fraction.  VA examinations in April 2011 (with October 2011 addendum), December 2013, and April 2016 note the Veteran's left ventricular ejection fraction (LVEF) to be in excess of 50 percent based on echocardiogram testing from April 2010 (58 percent), November 2013 (55-60 percent) and October 2014 (55-60 percent).  

These same VA examination reports note a METs level of 1-3 METs resulting in dyspnea and fatigue; however, the examination reports indicate that the LVEF is more indicative of current cardiac function because the Veteran has other co-morbidities which affect the METs level, including chronic obstructive pulmonary disease (COPD).  See, e.g., March 2012 pulmonary function testing (PFTs).  The April 2016 VA examiner was unable to accurately estimate the percent of METs limitation attributable to each medical condition.

At his Board videoconference in March 2017, the Veteran testified that his condition had worsened since the most recent examination in April 2016.  He testified that his breathing had become worse, and he was on oxygen 24 hours a day.  The Veteran also testified that he did not think that his April 2011 VA examination was adequate because he was not given a stress test due to his level of dyspnea at that time.  The Veteran also testified that it was around that time when he started noticing a deterioration in his stamina.  The Veteran believes that his difficulty breathing is related to his heart condition.  He noted that when he attempts to walk or do any other form of exercise, his heart races and palpates along with the dyspnea.  

Because the level of severity of the Veteran's CAD is not entirely clear given the presence of the Veteran's COPD; and, because the Veteran asserts that his condition has worsened since the last examination, a new examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records and, with appropriate authorization, any outstanding private records identified by the Veteran as pertinent to the issue on appeal.  

2.  Schedule the Veteran for an appropriate VA cardiology examination with a physician, if possible, to determine the current level of severity of his service-connected CAD, including the approximate level of dyspnea on exertion attributable to the CAD as opposed to the Veteran's COPD and other co-morbidities.  The electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct all necessary testing, keeping in mind that the last examination report relied on testing from 2014, and the Veteran reports that his condition has worsened.

Additionally, the examiner is asked to opine as to whether the Veteran's METs level is an accurate measure of the severity of the Veteran's CAD, and if not, whether it is possible to accurately determine the level of severity of the Veteran's CAD based on other objective testing and given the Veteran's other co-morbidities including COPD.  Is it possible to estimate what percentage of the Veteran's breathing difficulty is related to the CAD as opposed to his COPD and other medical conditions?  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide the requested opinion(s), please explain why this is so.

3.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

